Exhibit 10.1

FIRST AMENDMENT TO DELAYED DRAW TERM LOAN

AND BRIDGE LOAN CREDIT AGREEMENT

FIRST AMENDMENT TO DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT (this
“Amendment”), dated as of July 28, 2014 (the “Effective Date”) by and among Par
Petroleum Corporation, a Delaware corporation (the “Borrower”), the Guarantors
party thereto (the “Guarantors” and together with the Borrower, each a “Credit
Party” and collectively, the “Credit Parties”), the lenders party hereto (the
“Lenders”), and Jefferies Finance LLC, as administrative agent for the Lender
(in such capacity, the “Administrative Agent”).

WHEREAS, the Credit Parties, the Administrative Agent, and the Lenders entered
into that certain Delayed Draw Term Loan and Bridge Loan Credit Agreement dated
as of July 11, 2014 (as may be amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower has requested that the Term Lenders make an additional
advance to the Borrower in the amount of $35,000,000 and has requested that the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Term Lenders have agreed to make such additional advance to the
Borrower and the Lenders have agreed to amend such provisions of the Credit
Agreement, in each case, subject to the terms and conditions set forth herein
and, as applicable, in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.

2. Amendments to Credit Agreement.

(a) The following new defined terms are hereby added to Appendix I of the Credit
Agreement in their appropriate alphabetical order:

‘“First Amendment’ means that certain First Amendment to the Delayed Draw Term
Loan and Bridge Loan Credit Agreement, dated as of July 28, 2014, by and among
the Borrower, the other Credit Parties thereto, the Lenders party thereto, and
the Administrative Agent.”

‘“Fourth Advance’ has the meaning assigned to such term in Section 2.1(c)(iv).”

‘“Fourth Advance Closing Payment’ shall have the meaning assigned to such term
in Section 3(d) of the First Amendment.”



--------------------------------------------------------------------------------

‘“Fourth Advance Closing Payment Letter’ means that certain closing payment
letter dated as of July 28, 2014 between the Credit Parties and the Term
Lenders.”

‘“Rights Offering’ means the Borrower’s registered rights offering made pursuant
to the Prospectus dated as of July 7, 2014, as supplemented by the Prospectus
Supplement dated as of July 22, 2014 and as further supplemented from time to
time, pursuant to which, among other things, the Borrower is issuing at no
charge, one transferable subscription right with respect to each share of Common
Stock outstanding as of the close of business on July 21, 2014 entitling holders
of such subscription rights to purchase, on or before August 13, 2014, 0.21
shares of Common Stock at an exercise price of $16.00 for each whole share of
Common Stock held by a holder.”

‘“Rights Offering Equity Proceeds’ means the Net Equity Proceeds from the
issuance of Common Stock pursuant to the Rights Offering.”

(b) The following existing defined terms in Appendix I of the Credit Agreement
are hereby amended and restated in their entirety as follows:

“Advance” means any of the First Advance, the Second Advance, the Third Advance
or the Fourth Advance.

“Advances” means, collectively, the First Advance, the Second Advance, the Third
Advance and the Fourth Advance.

“Total Term Loan Commitment” means $85,000,000, as such amount may be reduced or
terminated pursuant to Section 2.7 on and after the Closing Date, minus the
Existing Term Loans outstanding on the Closing Date immediately after giving
effect to this Agreement. The initial Total Term Loan Commitment on the Closing
Date immediately after giving effect to this Agreement (but before giving effect
to making any Advances) is $15,536,450.23.”

(c) Section 2.1(b)(i)(iv) of the Credit Agreement is hereby amended by deleting
“three (3)” therefrom and substituting “four (4)” in lieu thereof.

(d) Section 2.1(b)(ii) of the Credit Agreement is hereby amended by deleting
“Second Advance and Third Advance” therefrom and substituting “Second Advance,
Third Advance and Fourth Advance” in lieu thereof.

(e) Section 2.1(b)(iv)(D) of the Credit Agreement is hereby amended by deleting
“Second Advance and the Third Advance” therefrom and substituting “Second
Advance, Third Advance and Fourth Advance” in lieu thereof.

(f) Section 2.1(c)(ii) of the Credit Agreement is hereby amended by deleting
therefrom “and” after “(“Second Advance”);”.

(g) Section 2.1(c)(iii) of the Credit Agreement is hereby amended by deleting
the “.” after “(“Third Advance”)” and substituting “; and” in lieu thereof.

 

2



--------------------------------------------------------------------------------

(h) Section 2.1(c) of the Credit Agreement is hereby amended by adding the
following immediately after Section 2.1(c)(iii):

“(iv) after the Closing Date but prior to the expiration of the Term Loan
Availability Period, upon satisfaction of the conditions set forth in
Section 3.2 of the Credit Agreement and the conditions set forth in the First
Amendment, a fourth advance of a New Term Loan in an amount equal to $35,000,000
(“Fourth Advance”) provided that the Borrower hereby irrevocably directs the
Term Lenders to use a portion of the proceeds of the Fourth Advance to pay the
Fourth Advance Closing Payment in full and as such, each Term Lender who funds
the Fourth Advance shall net fund its Pro Rata Share of the Fourth Advance to
facilitate the payment to such Term Lender of its Pro Rata Share of the Fourth
Advance Closing Payment.”

(i) For the avoidance of doubt, the Fourth Advance shall constitute a New Term
Loan for all purposes under the Loan Documents and shall be issued with an
original issue discount of 5% such that the Term Lenders (on the date hereof)
shall lend 95 cents of each $1 of the Fourth Advance made pursuant to Sections
2.1(b) and (c) of the Credit Agreement (as amended by this Amendment).

(j) Section 2.8(g) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(g) Equity Issuances.

(i) No later than five (5) Business Days following the date of receipt by the
Borrower of any Rights Offering Equity Proceeds, the Borrower shall send a
written notice to Administrative Agent and each Lender specifying its intent to
use such Net Equity Proceeds to apply to the outstanding Term Loan Obligations
(with respect to the Fourth Advance) and Bridge Loan Obligations, the proposed
repayment date, the principal amount of the Loans to be repaid, the amount of
accrued interest due in connection therewith and the amount of any Bridge Loan
Exit Fee and Term Loan Exit Fee due and payable in connection therewith (if any)
and, within fifteen (15) days after receipt of such Net Equity Proceeds, the
Borrower shall apply 100% of such Net Equity Proceeds to the outstanding Term
Loan Obligations and Bridge Loan Obligations in accordance with
Section 2.8(h)(iii) hereof until paid in full. Each repayment of any or all of
the Loans under this Section 2.8(g)(i) shall be applied according to Sections
2.8(h)(iii) hereof. Repayments shall be accompanied by accrued interest
(including, without limitation, any uncapitalized Bridge Loan PIK Interest and
uncapitalized Term Loan PIK Interest accrued on account of the amount repaid) to
the extent required by Section 2.6 and any Bridge Loan Exit Fee or Term Loan
Exit Fee due in connection with such repayment.

(ii) No later than five (5) Business Days following the date of receipt by the
Borrower of any Net Equity Proceeds (other than the Rights Offering Equity
Proceeds), the Borrower shall send a written notice to Administrative

 

3



--------------------------------------------------------------------------------

Agent and each Bridge Lender specifying its intent to use such Net Equity
Proceeds to apply to the outstanding Bridge Loan Obligations (if any), the
proposed repayment date, the principal amount of the Bridge Loans to be repaid,
the amount of accrued interest due in connection therewith and the amount of any
Bridge Loan Exit Fee due and payable in connection therewith and, within fifteen
(15) days after receipt of such Net Equity Proceeds, the Borrower shall apply
100% of such Net Equity Proceeds to the outstanding Bridge Loan Obligations in
accordance with Section 2.8(h)(iii) hereof until paid in full. Each repayment of
any or all of the Loans under this Section 2.8(g)(ii) shall be applied according
to Sections 2.8(h)(iii) hereof. Repayments shall be accompanied by accrued
interest (including, without limitation, any uncapitalized Bridge Loan PIK
Interest accrued on account of the amount repaid) to the extent required by
Section 2.6 and any Bridge Loan Exit Fee due in connection with such repayment.”

(k) Section 2.8(h) of the Credit Agreement is hereby amended to add the
following Section 2.8(h)(iii) immediately following Section 2.8(h)(ii):

“(iii) Amounts to be applied pursuant to Section 2.8(g)(i) to the repayment of
the Obligations shall be applied as follows: (i) First, towards the payment of
any Term Loan Exit Fee which is due (if any) in connection with such repayment
of the Term Loan Obligations with respect to the Fourth Advance, until paid in
full, (ii) Second, towards payment of interest and fees (other than the Term
Loan Exit Fee) then due hereunder on account of the Fourth Advance (including
any accrued Term Loan PIK Interest in regards to such prepayment but not yet
capitalized), until paid in full, (iii) Third, towards the principal amount of
the Fourth Advance then outstanding hereunder, until paid in full, (iv) Fourth,
towards payment of the Bridge Loan Exit Fee which is due in connection with such
repayment, if any, until paid in full, (v) Fifth, towards payment of interest
and fees (other than the Bridge Loan Exit Fee) then due hereunder on account of
the outstanding Bridge Loan in connection with such prepayment (including any
accrued Bridge Loan PIK Interest in regards to such prepayment but not yet
capitalized), until paid in full, and (vi) Sixth, towards payment of the
principal amount of the Bridge Loan then outstanding hereunder, until paid in
full. All amounts payable to Term Lenders under clauses (i), (ii) and (iii) of
the immediately preceding sentence shall be distributed ratably among the Term
Lenders in accordance with their Pro Rata Share of the outstanding Term Loan
Obligations with respect to the Fourth Advance. All amounts payable to Bridge
Lenders under clauses (iv), (v) and (vi) of the sentence immediately before the
immediately preceding sentence shall be distributed ratably among the Bridge
Lenders in accordance with their Pro Rata Share of the outstanding Bridge Loan
Obligations. Amounts to be applied pursuant to Section 2.8(g)(ii) to the
repayment of the Bridge Loan Obligations shall be applied as follows: (i) First,
towards payment of the Bridge Loan Exit Fee which is due in connection with such
repayment, if any, until paid in full, (ii) Second, towards payment of interest
and fees (other than the Bridge Loan Exit Fee) then due hereunder on account of
the outstanding Bridge Loan in connection with such prepayment (including any
accrued Bridge Loan PIK Interest in regards to such prepayment but not yet

 

4



--------------------------------------------------------------------------------

capitalized), until paid in full and (iii) Third, towards payment of the
principal amount of the Bridge Loan then outstanding hereunder, until paid in
full. All amounts payable to Bridge Lenders under clauses (i), (ii) and (iii) of
the immediately preceding sentence shall be distributed ratably among the Bridge
Lenders in accordance with their Pro Rata Share of the outstanding Bridge Loan
Obligations.”

(l) Section 2.8(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(i) Term Lender’s Election Regarding Prepayments. Each Term Lender shall be
permitted to elect not to accept any mandatory prepayment (or any portion
thereof) otherwise payable pursuant to Sections 2.8(c), (d), (e), (f) and/or
(g)(i) hereunder so long as such Term Lender notifies the Borrower and
Administrative Agent in writing of such election at least three (3) Business
Days before such payment is due hereunder. In the event that any Term Lender
declines all or any portion of the mandatory prepayment otherwise payable to it
under Sections 2.8(c), (d), (e), (f) and/or (g)(i) hereunder, such amount of the
prepayment shall be permitted to be retained by Borrower to be used for any
purpose not prohibited hereunder and shall not be required to be applied to
prepay all or any portion of the Obligations pursuant to Sections 2.8(c), (d),
(e), (f) or (g)(i) hereunder.”

(m) Section 3.2 of the Credit Agreement is hereby amended by deleting, in each
instance, “First Advance, Second Advance and Third Advance” and replacing it
with “First Advance, Second Advance, Third Advance and Fourth Advance.”

(n) Section 5.9(b) of the Credit Agreement is hereby amended and restated as
follows:

“(b) Second Advance, Third Advance and Fourth Advance, (i) to pay any deposit
then due under the Purchase Agreement, (ii) to pay the fees, costs, and expenses
incurred and/or payable in connection with this Agreement, the other Loan
Documents, the Purchase Documents and the transactions contemplated hereby and
thereby, including without limitation, any Commitment Fees and the Fourth
Advance Closing Payment, (iii) to pay the Acquisition Consideration and/or fund
any acquisition permitted hereunder and (iv) for working capital purposes and
all other general corporate purposes and”.

(o) Section 10.1(c)(iv) of the Credit Agreement is hereby amended by deleting
“amend Section 2.8(h), (i) or (j)” therefrom and substituting the following in
lieu thereof “amend Section 2.8(g), (h), (i) or (j)”.

(p) Section 10.7(a) of the Credit Agreement is hereby amended by deleting “AND
THE CLOSING PAYMENT LETTER” therefrom and substituting the following in lieu
thereof “, THE CLOSING PAYMENT LETTER AND THE FOURTH ADVANCE CLOSING PAYMENT
LETTER.”.

 

5



--------------------------------------------------------------------------------

(q) Schedule I to the Credit Agreement is hereby replaced with Schedule I
attached hereto as Exhibit A.

3. Additional Agreements.

(a) Borrowing Request. Notwithstanding any other provisions set forth in the
Credit Agreement, the Borrower’s execution of this Amendment shall constitute
the Borrower’s request for the Fourth Advance in the amount of $35,000,000.00
and shall otherwise satisfy any Borrowing Request requirements set forth in the
Loan Documents.

(b) Funding the Fourth Advance. Subject to the terms and conditions set forth
herein and satisfaction of the conditions set forth in Section 3.2 of the Credit
Agreement, the Term Lenders shall make the Fourth Advance on the Effective Date
by wire transfer of immediately available funds to such account in New York City
as the Administrative Agent may designate not later than 3:00 p.m., New York
City time, and the Administrative Agent shall promptly credit and/or remit the
amounts so received to an account as directed by the Borrower or, if the Fourth
Advance is not made on such date because any condition precedent herein
specified shall not have been met or waived in accordance herewith, return the
amounts so received to the Term Lenders. The Administrative Agent shall only be
required to advance funds to the Borrower with respect to the Fourth Advance to
the extent that the Administrative Agent shall have received such funds from the
Term Lenders.

(c) Term Loan Commitments. Upon funding the Fourth Advance, all Term Loan
Commitments shall be terminated and the Term Lenders shall have no further
obligation to fund any Term Loans (other than in connection with the
capitalizing of Term Loan PIK Interest (to the extent that capitalizing Term
Loan PIK Interest is construed to constitute the funding of a New Term Loan)).
For the avoidance of doubt, notwithstanding the terms of this Amendment or the
Credit Agreement, there shall be no Third Advance made under the Credit
Agreement.

(d) Fourth Advance Closing Payment. Borrower shall pay to the Term Lenders a
closing payment in connection with the funding of the Fourth Advance (the
“Fourth Advance Closing Payment”) as set forth and in accordance with the terms
and provisions of the Fourth Advance Closing Payment Letter. The Fourth Advance
Closing Payment shall be earned in full on the date hereof and shall be payable
in accordance with the provisions of the Fourth Advance Closing Payment Letter.
The Fourth Advance Closing Payment shall not in any way limit the Borrower’s
obligations to pay any other amount hereunder, or reimburse the Administrative
Agent or the Lenders for any cost or expense, under the Loan Documents. The
Fourth Advance Closing Payment shall constitute a “Term Loan Obligation” for all
purposes under the Loan Documents.

4. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms, and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Change”

 

6



--------------------------------------------------------------------------------

shall be true and correct in all respects). The Borrower and each Guarantor
further represent and warrant (which representations and warranties shall
survive the execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained, made or waived
on or prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing or will result
from the execution, delivery and performance of this Amendment.

5. Effect of this Amendment. Except as expressly amended, consented to or waived
hereby, the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit Agreement or any other Loan Document, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or any Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.

 

7



--------------------------------------------------------------------------------

6. Conditions Precedent. This Amendment shall become effective on the Effective
Date, subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth below unless any such condition is waived, in writing by the
Lenders:

a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance satisfactory to
the Term Lenders:

i. this Amendment, any Note if requested by any Term Lender payable to it in the
amount of its Pro Rata Share of the Fourth Advance and all attached exhibits and
schedules hereto and thereto;

ii. customary opinion(s) of the Credit Parties’ counsel dated as of the date of
this Amendment, covering the matters as the Term Lenders may reasonably request;

iii. the Fourth Advance Closing Payment Letter;

iv. certificates of a Responsible Officer of each Credit Party as of the date of
this Amendment (A) attesting to the resolutions of the Board of Directors or
other governing body of such Credit Party approving the execution, delivery and
performance of the Loan Documents to which such Credit Party is a party,
(B) certifying and attaching the Organizational Documents of such Credit Party
(C) certifying to and attaching all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment, any Note, and the other Loan Documents and (D) certifying the names
and true signatures of the officers of such Credit Party, if applicable,
authorized to sign this Amendment, any Notes and the other Loan Documents to
which such Credit Party is a party;

v. a certificate dated as of the date of this Amendment from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
each Credit Party set forth in the Credit Agreement are true and correct in all
material respects as of such date (except in the case of representations and
warranties that are made solely as of an earlier date or time, which
representations and warranties shall be true and correct as of such earlier date
or time and except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Change” shall be true and correct in all
respects); (B) as of the date of this Amendment, no Default has occurred and is
continuing; and (C) the conditions in Section 3.2 of the Credit Agreement and in
this Amendment have been satisfied;

vi. certificates of good standing for each Credit Party in each jurisdiction in
which such Credit Party is organized, which certificate shall be dated as of a
date within five (5) days prior to the Effective Date;

vii. certificates of good standing for each Credit Party in each jurisdiction in
which such Credit Party is qualified to do business (other than as covered in
clause (vi) immediately above), where its failure to be duly qualified or
licensed would cause a Material Adverse Change, which certificates shall be
dated as of a date within five (5) days prior to the Effective Date;

viii. a funds flow agreement dated as of even date hereof by and between the
Administrative Agent and the Credit Parties, in form and substance satisfactory
to Lenders (“Funds Flow Agreement”); and

ix. such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or the Term Lenders may reasonably request.

 

8



--------------------------------------------------------------------------------

b) Payment of Fees. On the Effective Date, Borrower shall have paid (i) all
fees, costs and expenses referenced in the Funds Flow Agreement, which are
payable pursuant to Section 10.4 of the Credit Agreement and (ii) the
Administrative Agency Amendment Fee (as defined in the Funds Flow Agreement).

c) No Default. No event or conditions exists that would constitute a Default or
Event of Default.

d) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, the First Amendment, and in each other
Loan Document shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Change” shall be true and correct in all respects) as of such
date (except in the case of representations and warranties that are made solely
as of an earlier date or time, which representations and warranties shall be
true and correct as of such earlier date or time).

e) Material Adverse Change. There shall not have occurred or become known to any
Term Lender, any event, change, condition, occurrence or circumstance which,
either individually or in the aggregate, has had, or could reasonably be
expected to have, a material adverse effect on (i) the consummation of the
Contemplated Acquisition, (ii) the property, assets, business, operations,
liabilities or financial condition of Borrower and its Subsidiaries taken as a
whole since September 30, 2013 (except with regard to the restatement of
Borrower’s 2013 annual financial statements, which occurred on May 30, 2014),
(iii) the property, assets, business, operations, or liabilities of Koko’oha
Investments, Inc. or Mid Pac Petroleum, LLC (taken as a whole with their
respective Subsidiaries, if any) or (iv) the ability of the Term Loan Lenders to
enforce their rights or remedies under the Loan Documents.

f) No Proceeding or Litigation, No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with the Credit Agreement, the First Amendment, or any
other document or transaction contemplated hereby or thereby or (ii) which, in
any case, in the judgment of the Term Lenders, could reasonably be expected to
result in a Material Adverse Change.

7. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

 

9



--------------------------------------------------------------------------------

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(e) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Lenders, which consent may be withheld or given in each
such Lender’s sole discretion.

 

10



--------------------------------------------------------------------------------

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the
performance by the Borrower of its agreements and obligations hereunder and to
the consents, amendments and waivers set forth herein. This Amendment, the
performance or consummation of any transaction or matter contemplated under this
Amendment and all consents, amendments and waivers set forth herein, shall not
limit, restrict, extinguish or otherwise impair any Guarantor’s liability to the
Administrative Agent and Lender with respect to the payment and other
performance obligations of such Guarantor pursuant to the Guarantees. Each
Guarantor hereby ratifies, confirms and approves its Guarantee and acknowledges
that it is unconditionally liable to the Administrative Agent and Lender for the
full and timely payment of the Guaranteed Obligations (on a joint and several
basis with the other Guarantors). Each Guarantor hereby acknowledges that it has
no defenses, counterclaims or set-offs with respect to the full and timely
payment of any or all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this First
Amendment to Delayed Draw Term Loan and Bridge Credit Agreement as of the date
first written above.

 

BORROWER:

 

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:

 

/s/ William Monteleone

Name:

  William Monteleone

Title:

  Chief Executive Officer GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

 

PAR UTAH LLC,

a Delaware limited liability company

 

EWI LLC, a Delaware limited liability company

 

PAR WASHINGTON LLC,

a Delaware limited liability company

 

PAR NEW MEXICO LLC,

a Delaware limited liability company

 

HEWW EQUIPMENT LLC,

a Delaware limited liability company

 

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

 

  By: PAR PETROLEUM CORPORATION,   a Delaware corporation, as Sole Member of
each of the foregoing companies     By:  

/s/ William Monteleone

    Name:   William Monteleone     Title:   Chief Executive Officer

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

JEFFERIES FINANCE LLC, as

Administrative Agent

  By:  

/s/ J. Paul McDonald

  Name:   J. Paul McDonald   Title:   Managing Director  

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

LENDERS: WB MACAU55, LTD., as a Lender By:  

/s/ Michael McCormick

Name:  

Michael McCormick

Title:   Director Highbridge International, LLC, as a Lender By: Highbridge
Capital Management, LLC, as trading manager By:  

/s/ Jonathan Segal

Name:  

Jonathan Segal

Title:   Managing Director Highbridge Tactical Credit & Convertibles Master
Fund, L.P., as a Lender By: Highbridge Capital Management, LLC, as trading
manager By:  

/s/ Jonathan Segal

Name:  

Jonathan Segal

Title:   Managing Director

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

Chatham Asset High Yield Master Fund, LTD., as a Lender By: Chatham Asset
Management, LLC, investment advisor By:  

/s/ James Ruggerio, Jr.

Name:   James Ruggerio, Jr. Title:   Chief Operating Officer Chatham Eureka
Fund, L.P., as a Lender By: Chatham Asset Management, LLC, investment advisor
By:  

/s/ James Ruggerio, Jr.

Name:   James Ruggerio, Jr. Title:   Chief Operating Officer

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

ICQ Investments 17, LP, as a Lender By:  

/s/ Kevin Foster

Name:   Kevin Foster Title:   Senior Vice President

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

ZCOF Par Petroleum Holdings, L.L.C., as a Lender By:  

/s/ Philip G. Tinkler

Name:   Philip G. Tinkler Title:   Vice President

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

Omega Charitable Partnership, L.P., as a Lender By: Omega Associates, LLC, its
general partner By:  

/s/ David Bloom

Name:   David Bloom Title:   Member/Authorized Signatory

[Signature Page to First Amendment to Delayed Draw Term Loan and Bridge Loan
Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule I

COMMITMENTS

 

Bridge Lender

   Bridge Loan Commitment  

Chatham Asset High Yield Master Fund, LTD.

   $ 18,900,000   

Chatham Eureka Fund, L.P.

   $ 11,100,000   

Omega Charitable Partnership, L.P.

   $ 20,000,000   

ZCOF Par Petroleum Holdings, L.L.C.

   $ 10,000,000   

ICQ Investments 17, LP

   $ 15,000,000      

 

 

 

TOTAL

   $ 75,000,000      

 

 

 

 

Term Loan Lender

   Term Loan Commitment        (before giving effect to
any Advances)  

Highbridge International, LLC

   $ 14,272,613.96   

Highbridge Tactical Credit & Convertibles Master Fund, L.P.

   $ 3,415,143.63   

WB Macau55 Ltd.

   $ 32,848,692.65      

 

 

 

TOTAL

   $ 50,536,450.24      

 

 

 